Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an AFCP 2.0 pilot program request. 
The applicant also has filed an amendment.  
The amendment recites that the system now has a “laser source configured to output a beam”. 
However, this element of the laser source and the beam was already present in the claim at line 1 with the LIDAR device and at line 4 that recites the beam and the laser source. 
Therefore, the applicant has not provided a narrowing amendment. 
The claim scope is the same as previously presented and if there is no narrowing amendment then this cannot qualify for afcp 2.0 pilot program and the two hours allotted.  
Additionally, in claim 15 a modulator is provided however this is already present in line 5.
Applicant is advised to put forth a narrowing amendment. 
This is treated as normal after final practice and is not entered.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668